Title: From William Smith Shaw to Abigail Smith Adams, October 1802
From: Shaw, William Smith
To: Adams, Abigail Smith



My dear Aunt
Boston Oct 1802

Some time since Andrew Foster, a relation of Mrs. Otis, applied to Mr. Otis for admission as student of law in his office—Mr. O. told him, that he then had his full number, the bar having limited themselves to three students at one time—that he could not then admit him, but that probably on Mr. Adams return, I should prefer studying in his office, and if so, Foster then might fill my vacancy. These facts Mr. O. mentioned to me yesterday, saying, that if I chose to continue with in his office he should prefer it to my leaving him, but that if I intended studying with Mr. A. or whatever might be my final determination, he should wish to know it immediately, as Foster is anxious to established himself in some office as soon as may be. After an intimation of this kind from Mr. O, wholly unauthorized by me, for I never suggested any thing of the kind to him or to any other man, it would be unpleasant to me to continue longer in his office. If Mr. Adams, on his return, would allow me to read in his office with him, it would only be adding to the many favors which I have received from him and to the innumerable obligations received from the whole family. Should my request be granted, my name will be immediately out of Mr. Otiss office, Foster may enter, and Mr. O does not to wish me to leave him, but continue with him, student of Mr A, till he returns and opens an office.
On this subject I have written to you fully and will submit entirely to the better judgment of my dear Aunt, the propriety of mentioning my request to Mr. Adams—Whatever is done I should wish an answer to this as soon as convenient.
With sentiments of respect and gratitude / I am &c.
Wm S Shaw